

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of this 1st day of August, 2010, by and between Paul S. Street (“Executive”),
and Building Materials Holding Corporation, a Delaware corporation doing
business as BMC Select (the “Company”).
WITNESSETH


A.    WHEREAS, on or about January 15, 2010, the Company and Executive entered
into an Employment Agreement, effective as of the Effective Date (as defined in
the Joint Plan of Reorganization for the Debtors Under Chapter 11 of the
Bankruptcy Code Amended October 22, 2009 (“Joint Plan”) of the Joint Plan
(“Effective Date”), to set forth the terms and condition on which Executive
would be employed by the Company as Chief Executive Officer (the “Original
Agreement”);


B.    WHEREAS, the parties wish to modify the position and related duties for
which Executive shall continue to be employed, providing for a change from Chief
Executive Officer and related responsibilities to Chief Administrative Officer
and General Counsel and related responsibilities, and to so amend the Original
Agreement and restate in their entirety the terms of Executive’s employment by
the Company as so amended;


C.    WHEREAS, effective August 1, 2010 this Agreement supplants, supersedes and
replaces the Original Agreement, which is integrated and subsumed herein in its
entirety.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Executive and the Company hereby agree as follows:
1.    Term
This Agreement shall become effective as of the Effective Date, and shall
continue in effect until terminated pursuant to Section 7 below (the “Employment
Term”).
2.    Employment
2.1    Engagement. The Company hereby employs Executive and Executive hereby
agrees to be employed by the Company, subject to the terms and conditions herein
set forth. During the Employment Term, Executive shall be employed as Chief
Administrative Officer and General Counsel of the Company, and shall be
responsible for the duties normally and customarily attendant to such offices,
including any specific duties assigned to him from time to time by the Chief
Executive Officer or the Board of Directors of the Company (the “Board”).
Executive shall report to the Chief Executive Officer of the Company or as
otherwise directed by the Board from time to time. Executive shall render such
other services and duties of an executive nature consistent with the duties of a
senior executive officer of the Company as may from time to time be designated
by the Chief Executive Officer or the Board.
2.2    Exclusive Employment. During the Employment Term, Executive shall devote
his full business time to his duties and responsibilities set forth in Section
2.1. Without limiting the generality of the foregoing, Executive shall not,
without the prior written approval of the Board, during





--------------------------------------------------------------------------------




the Employment Term, render services of a business, professional or commercial
nature to any other person, firm or corporation, whether for compensation or
otherwise, except that Executive may engage in civic, philanthropic and
community service activities so long as such activities do not materially
interfere with Executive’s ability to comply with this Agreement and are not
otherwise in conflict with the policies or interest of the Company, and
Executive may serve on the board of directors of two companies without Company
approval.
3.    Compensation and General Benefits
3.1    Base Salary. During the Employment Term, the Company shall pay Executive
a base salary in an annualized amount equal to Four Hundred Fifty Thousand
Dollars ($450,000) (“Base Salary”) payable pro rata on the Company's regular
payday, and subject to adjustment as hereinafter provided.
3.2    Salary Reviews. Executive's Base Salary shall be reviewed annually by the
Compensation Committee of the Company for the purpose of considering increases
thereof. In conducting this review, the following factors shall be considered:
Executive's performance, the Company's financial condition and compensation
afforded to senior executives of comparable corporations and such other factors
that the Compensation Committee of the Company deem appropriate. The Base Salary
shall not be decreased without the written consent of Executive.
3.3    Executive Bonus. During the Employment Term, in addition to the Base
Salary provided by Section 3.1, Executive shall be entitled to receive a bonus
tied to EBITDA improvement as more particularly provided in the Executive Bonus
Incentive Plan attached hereto as Exhibit A (the “Executive Bonus Plan”).
3.4    Vacation. Executive shall be entitled to four weeks paid vacation in any
fiscal year during the Employment Term in accordance with Company vacation and
leave policies. Vacation time shall be planned and taken consistent with
Executive's duties and obligations hereunder.
3.5    Other Benefits. During the Employment Term, Executive (and his spouse and
dependents) shall be entitled to participate in the Company's executive
perquisite plan, supplemental retirement plan, liability insurance, life
insurance, disability insurance, dental insurance, hospitalization insurance,
medical, accident, and other employee benefit plans from time to time adopted by
the Company in a manner and to an extent consistent with other senior executive
officers of the Company. The Company shall have the right to change insurance
carriers and benefit plans as may be appropriate in light of future market
conditions and shall have the right to purchase individual policies covering
Executive if necessary.
3.6    Long Term Incentive Plans. Executive shall also be entitled to
participate in any long term equity incentive plans from time to time adopted by
the Company (an “Equity Plan”) in a manner and to an extent consistent with
other senior executive officers of the Company.
3.7    Reimbursement of Expenses. Upon submission of appropriate documentation
in accordance with Company policy, the Company will promptly reimburse Executive
for all reasonable business expenses incurred by Executive in pursuing the
business of the Company, including, without limitation, expenditures for
entertainment and travel. Reimbursement of such





--------------------------------------------------------------------------------




expenses will be made no later than the last day of the of the calendar year
following the calendar year in which the expense is incurred.
4.    Confidential Information
During the Employment Term and forever thereafter, Executive agrees to keep
confidential all information provided by the Company, excepting any such
information as is already known to the public, and including any such
information and material relating to any customer, vendor, licensor, licensee,
or other party transacting business with the Company, and not to release, use,
or disclose the same, except with the prior written permission of the Company
(collectively, “Confidential Information”). Executive further covenants and
agrees that every document, computer disk, computer software program, notation,
record, diary, memorandum, development, investigation, or the like, and any
method or manner of doing business, of the Company (or containing any
Confidential Information) made or acquired by Executive during his employment,
is and shall be the sole and exclusive property of the Company. This Section 4
shall survive termination of this Agreement and the Employment Term.
5.    Covenants of Executive.
5.1    Non-Compete. Executive agrees that, during the Employment Term, he will
not, directly or indirectly, engage in any business or activity competitive with
the business activities of the Company. The foregoing shall not apply to passive
investments by Executive of up to 5% of the outstanding stock of any publicly
traded company or to service by Executive on boards of directors of companies as
permitted under this Agreement, regardless of whether such company competes with
the Company.
5.2    Solicitation of Employees. During the Employment Term and for a period of
one year following a termination of employment for any reason (i) he shall not,
directly or indirectly, individually, or together through any other person,
firm, corporation or entity, solicit, recruit or encourage any employee of the
Company to leave his or her employment with the Company and/or accept a position
with another Company, provided, however, that general solicitations not targeted
to Company employees shall not be deemed to violate this Section 5.2. This
Section 5.2 shall survive termination of this Agreement and the Employment Term.
5.3    Solicitation of Customers and Suppliers. Executive agrees that, during
the Employment Term and for a period of one year following a termination of
employment for any reason, he shall not, directly or indirectly, individually,
or together through any other person, firm, corporation or entity, (i) use the
Company's Confidential Information to solicit the business of any customers of
or suppliers to the Company, or (ii) discourage any person or entity which is a
customer of the Company from continuing its existing business or contractual
relationship with the Company. This Section 5.3 shall survive termination of
this Agreement and the Employment Term.
5.4    Compliance with Company Policies. Executive agrees that, during the
Employment Term, he shall comply with the Company's employee manual and other
policies and procedures reasonably established by the Company from time to time
concerning matters such as management, supervision, recruiting, diversity, and
sexual harassment.





--------------------------------------------------------------------------------




5.5    Cooperation. For a period of one year following his termination of
employment for any reason under this Agreement, Executive shall, upon Company’s
reasonable request and in good faith and with his best efforts, subject to his
reasonable availability, cooperate and assist Company in any dispute,
controversy, or litigation in which Company may be involved and with respect to
which Executive obtained knowledge while employed by the Company or any of its
subsidiaries, affiliates, successors, or assigns, including, but not limited to,
his participation in any court or arbitration proceedings, giving of testimony,
signing of affidavits, or such other personal cooperation as counsel for the
Company shall request. Any such activities shall be scheduled, to the extent
reasonably possible, to accommodate Executive’s business and personal
obligations at the time. The Company shall pay Executive’s reasonable travel and
incidental out-of-pocket expenses incurred in connection with any such
cooperation, as well as the reasonable costs of an attorney Executive engages to
advise him in connection with the foregoing. This Section 5.5 shall survive
termination of this Agreement and the Employment Term.
5.6    Return of Business Records and Equipment. Upon termination of Executive's
employment hereunder, Executive shall promptly return to the Company: (i) all
documents, records, procedures, books, notebooks, and any other documentation in
any form whatsoever, including but not limited to written, audio, video or
electronic, containing any information pertaining to the Company which includes
Confidential Information, including any and all copies of such documentation
then in Executive's possession or control regardless of whether such
documentation was prepared or compiled by Executive, Company, other employees of
the Company, representatives, agents, or independent contractors, and (ii) all
equipment or tangible personal property entrusted to Executive by the Company.
Executive acknowledges that all such documentation, copies of such
documentation, equipment, and tangible personal property are and shall at all
times remain the sole and exclusive property of the Company.
6.    Covenants of the Company
6.1    Indemnification. In the event Executive is made, or threatened to be
made, a party to any legal action or proceeding, by reason of the fact that
Executive is or was an employee, director or officer of the Company or serves or
served any other entity in any capacity at the Company's request, Executive
shall be indemnified by the Company, and the Company shall pay Executive's
related expenses when and as incurred, including but not limited to attorney
fees, all to the fullest extent permitted by law. This Section 6.1 shall survive
termination of this Agreement and the Employment Term.
6.2    Change in Control. In the event of a Change in Control (as defined
below), if the Company or any of its successors or assignees consolidates with
or merges into any other person or entity and is not the continuing or surviving
corporation or entity of such consolidation or merger, then to the extent
necessary, proper provision shall be made so that the successors and assignees
of the Company assume the obligations of the Company with respect to Section
6.1.
7.    Compensation and Benefits Upon Termination
7.1    All Terminations Other Than Without Cause. If Executive’s employment
terminates for any reason other than by the Company without Cause (as defined
below), Executive shall receive payment for all earned but unpaid Base Salary,
and benefits the Executive is then entitled





--------------------------------------------------------------------------------




to receive under benefit plans of the Company, if any, less standard
withholdings for tax and social security purposes, through the Date of
Termination. No other compensation of any kind or severance or other payment of
any kind shall be payable by the Company to Executive after such Date of
Termination.
7.2    Termination Without Cause. The Company may, at any time and without prior
written notice, terminate Executive without Cause. In the event that Executive's
employment with the Company is terminated without Cause, Executive shall receive
payment for all earned but unpaid Base Salary, and benefits the Executive is
then entitled to receive under benefit plans of the Company, if any, less
standard withholdings for tax and social security purposes, through the Date of
Termination. In addition, provided that Executive executes a release of claims
against the Company in a form reasonably satisfactory to the Company (but which
release shall expressly exclude (a) any claims that cannot be waived or released
as a matter of law by private agreement, (b) any statutory or other indemnity
rights of Executive whether arising under contract, statute, insurance policy or
corporate governance documents (such as articles of incorporation or bylaws),
(c) any claims to all or any portion of any payments owed or owing to Executive
under this Agreement, (d) any post-petition claims of Executive in the
Reorganization Proceedings, or (e) any prepetition claims of Executive in the
Reorganization Proceedings relating to rejection of the Employment Agreement or
to the Company’s SERP and deferred compensation plans, any unpaid bonus or
severance and any perquisites under any employee benefit plan of the Company,
including without limitation, any sick leave, medical benefits and health and
club allowances), and provided that such release becomes effective, Executive
shall receive (i) within 75 days, severance payment in a lump sum of an amount
equal to $450,000, subject to tax withholding requirements; (ii) payment of the
amount of all bonuses that Executive would be eligible to receive under the
Executive Bonus Plan pursuant to Section 3.3, if any, for the year in which the
termination occurs, as and when payments become payable under such Plan, and
(iii) payment on Executive's behalf of monthly continuation premiums for health
insurance under Federal or State COBRA for a period of 18 months following the
Date of Termination, as and when such premiums become due and payable. Subject
to Section 7.3, no other compensation of any kind or severance or other payment
of any kind shall be payable by the Company to Executive after such Date of
Termination; provided, however, that nothing in this Agreement shall be
construed as a release of (a) any claims that cannot be waived or released as a
matter of law by private agreement, (b) any statutory or other indemnity rights
of Executive whether arising under contract, statute, insurance policy or
corporate governance documents (such as articles of incorporation or bylaws),
(c) any claims to all or any portion of any payments owed or owing to Executive
under this Agreement, (d) any post-petition claims of Executive in the
Reorganization Proceedings, or (e) any prepetition claims of Executive in the
Reorganization Proceedings relating to rejection of the Employment Agreement or
to the Company’s SERP and deferred compensation plans, any unpaid bonus or
severance and any perquisites under any employee benefit plan of the Company,
including without limitation, any sick leave, medical benefits and health and
club allowances.
7.3    Termination in Connection With a Change in Control. If the employment of
Executive is terminated without Cause in connection with a Change in Control,
Executive shall, in addition to the payments and benefits set forth in Section
7.2, be entitled to full acceleration of all awards outstanding under any Equity
Plans of the Company. For purposes of this Section 7.3, “in connection with a
Change in Control” shall be deemed to include, but shall not be limited to, a
termination that occurs within the period between 2 months prior to the signing
of a definitive agreement





--------------------------------------------------------------------------------




with respect to such Change in Control until six (6) months following the
consummation of such Change in Control.
7.4    All Benefits Cease. Except as specifically provided in Sections 7.1 to
7.3 and except as required by law, all benefits provided by the Company to
Executive under this Agreement or otherwise shall cease as of the Date of
Termination.
7.5    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below.
(a)    “Cause” shall mean that Executive shall: (i) commit an act of fraud,
embezzlement or misappropriation involving the Company; (ii) be convicted by a
court of competent jurisdiction of, or enter a plea of guilty of no contest to,
any felony involving moral turpitude or dishonesty; (iii) commit an act, or fail
to commit an act, involving the Company that amounts to, or with the passage of
time would amount to, willful misconduct, gross negligence or a willful breach
of this Agreement and that results or will result in material and demonstrable
harm to the Company, if such act is not corrected within 30 days following
receipt written notice thereof from the Company; or (iv) willfully fail to
perform the responsibilities and duties specified herein for a period of 30 days
following receipt of written notice from the Company that specifically describes
past instances of willful failure of performance; provided that in the case of
(iv) above, during the 30-day period following receipt of such notice, Executive
shall be given the opportunity to take reasonable steps to cure any such claimed
past failure of performance.
(b)    “Date of Termination” shall mean the date on which a written notice of
termination, specifying in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive's employment is given; provided
that, in the case of a termination for Cause, Executive shall not have cured, if
subject to a cure period, the matter or matters stated in the notice of
termination within the 30-day notice period provided in Section 7.5(a) above.
(c)    “Change in Control” shall mean the occurrence, in a single transaction or
in a series of related transactions, of any one or more of the following events:
(i) the sale, exchange, lease or other disposition, in one or a series of
related transactions, of all or substantially all, of the assets of the Company
to any “person” or “group” (as such terms are defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended); (ii) any such
“person” or “group” (as defined above) is or becomes the beneficial owner,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company (or any entity that controls the Company or that is a
successor to all or substantially all of the assets of the Company), including
by way of stock acquisition, reorganization, merger, consolidation, tender or
exchange offer or otherwise; or (iii) either a merger or consolidation in which
the direct or indirect beneficial owners of the Company immediately prior to the
merger or consolidation fail to possess direct or indirect beneficial ownership
of more than fifty percent (50%) of the voting power of the securities of the
surviving corporation (or if the surviving corporation is a subsidiary of
another entity, then the required beneficial ownership shall be determined with
respect to the securities of that entity that controls the surviving corporation
and is not itself a subsidiary of any other entity) immediately following such
transaction.
7.6    Section 409A. Notwithstanding anything herein to the contrary, to the
extent that the Board determines, in its sole discretion, that (a) at the time
of the Executive’s termination of





--------------------------------------------------------------------------------




employment with the Company, he is a “specified employee” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and (b) any
payment or benefit to be provided under Section 7 to or for the benefit of
Executive would be subject to the additional tax imposed under Section
409A(a)(1)(B) of the Code or a successor or comparable provision if paid at the
time such payments and benefits are otherwise required under this Agreement,
then the commencement of such payments and/or benefits shall be delayed until
the earlier of (i) the date that is six months following the Date of Termination
or (ii) the date of Executive's death; provided, however, that an amount equal
to the lesser of two times (x) annual Base Salary or (y) the limit under
Internal Revenue Code Section 401(a)(17) shall not be subject to the delay
described in the previous clause and instead shall be paid out as otherwise
scheduled.


8.    Warranties and Representations. Executive hereby represents and warrants
to the Company that he is not now under any obligation of a contractual or
quasi-contractual nature known to him that is inconsistent or in conflict with
this Agreement or that would prevent, limit or impair the performance by
Executive of his obligations hereunder; and has been or has had the opportunity
to be represented by legal counsel in the preparation, negotiation, execution
and delivery of this Agreement and understands fully the terms and provisions
hereof.


9.    Notices


All notices required or permitted to be given by either party hereunder shall be
in writing and shall be deemed sufficiently given if mailed by registered or
certified mail, or personally delivered to the party entitled thereto at the
address stated below, or to such changed address as





--------------------------------------------------------------------------------




the addressee may have given by a similar notice:


To the Company:
BMC Select
720 Park Blvd., Suite 200 (Zip 83712)
P. O. Box 70006
Boise, Idaho 83707
Attn: Chairman of the Compensation Committee
Fax: (208) 331-4477


With a Copy to:
BMC Select
720 Park Blvd., Suite 200 (Zip 83712)
P.O. Box 70006
Boise, Idaho 83707
Fax: (208) 331-4477
Attention: Stan Wilson


To Executive:
Paul S. Street

Fax: (208) ____________

10.    General Provisions
10.1    Waiver. No waiver by any party hereto of any failure of any other party
to keep or perform any covenant or condition of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same, or any other
covenant or condition.
10.2    Amendments. No provision of this Agreement may be amended, modified or
waived unless such amendment, modification or waiver shall be agreed to in
writing and signed by Executive and a duly authorized officer of the Company.
10.3    Severability. The provisions of this Agreement are severable and in the
event that a court of competent jurisdiction determines that any provision of
this Agreement is in violation of any law or public policy, in whole or in part,
only the portions of this Agreement that violate such law or public policy shall
be stricken. All portions of this Agreement that do not violate any statute or
public policy shall not be affected thereby and shall continue in full force and
effect. Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.
10.4    Assignment. No right to or interest in any payments shall be assignable
by either party; provided, however, that this provision shall not preclude
Executive from designating one or more beneficiaries to receive any amount that
may be payable after his death and shall not preclude his executor or
administrator from assigning any right hereunder to the person or persons
entitled hereto. Further, the Company may assign this Agreement: (a) to an
affiliate so long as such affiliate assumes the Company's obligations hereunder,
or (b) in connection with a merger or consolidation





--------------------------------------------------------------------------------




involving the Company or a sale of substantially all its assets or shares to the
surviving corporation or purchaser as the case may be so long as such assignee
assumes the Company's obligations hereunder.
10.5    Successors and Assigns. This Agreement and the obligations of the
Company and Executive hereunder shall be binding upon and shall be assumed by
their respective successors including, without limitation, any corporation or
corporations acquiring the Company, whether by merger, consolidation, sale or
otherwise.
10.6    Governing Law. The validity, interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of
Idaho without regard to the principles of conflict of laws thereof, including
Idaho’s Uniform Arbitration Act, Idaho Code Sections 7-901 through 7-922.
10.7    No Representation. No officer, employee or representative of the Company
has any authority to make any representation or promise in connection with this
Agreement or the subject matter hereto which is not contained herein, and
Executive agrees that he has not executed this Agreement in reliance upon any
such representation or promise.
10.8    Interpretation of Agreement. Each of the parties has been represented by
counsel or had the opportunity to be represented by counsel in the negotiation
and preparation of this Agreement. The parties agree that this Agreement is to
be construed as jointly drafted. Accordingly, this Agreement will be construed
according to the fair meaning of its language, and the rule of construction that
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement.
10.9    Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
10.10    Entire Agreement. This document constitutes the entire understanding
and Agreement of the parties with respect to the subject matter of this
Agreement, and any and all prior agreements, understandings and representations
are hereby terminated and cancelled in their entirety and are of no further
force or effect; provided, however, that (a) any claims that cannot be waived or
released as a matter of law by private agreement, (b) any statutory or other
indemnity rights of Executive whether arising under contract, statute, insurance
policy or corporate governance documents (such as articles of incorporation or
bylaws), (c) any claims to all or any portion of any payments owed or owing to
Executive under this Agreement, (d) any post-petition claims of Executive in the
Reorganization Proceedings, or (e) any prepetition claims of Executive in the
Reorganization Proceedings relating to rejection of the Employment Agreement or
to the Company’s SERP and deferred compensation plans, any unpaid bonus or
severance and any perquisites under any employee benefit plan of the Company,
including without limitation, any sick leave, medical benefits and health and
club allowances, are hereby expressly reserved.
10.11    Counterparts. This Agreement may be executed in two or more
counterparts with the same effect as if the signatures to all such counterparts
were upon the same instrument, and all such counterparts shall constitute but
one instrument.





--------------------------------------------------------------------------------




10.12    No Mitigation of Damages. Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor shall the amount of any payment
provided for under this Agreement be reduced by any compensation earned by
Executive as a result of employment by another employer or by retirement
benefits after the Date of Termination, except as specifically provided
hereunder. The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive's then existing rights, or rights which would accrue
solely as a result of the passage of time, under any Company benefit plan or
other contract, plan or arrangement.
10.13    Dispute Resolution and Binding Arbitration.
10.13.1 Mediation. Any controversy, dispute or claim arising out of or relating
to this Agreement or breach thereof shall first be settled through good faith
negotiation. If the dispute cannot be settled through negotiation, the parties
agree to attempt in good faith to settle the dispute by mediation with a
mutually acceptable mediator in Boise, Idaho using mutually acceptable mediation
procedures. If the parties fail to agree on a mutually acceptable mediator in
Boise, Idaho or the procedures for the conduct of the mediation, then the
mediation shall be administered by Judicial Arbitration and Mediation Services
(“JAMS”) through the JAMS Seattle, WA office. The parties will cooperate with
JAMS and with one another in selecting a mediator from JAMS panel of neutrals,
and in scheduling the mediation proceedings. The parties covenant that they will
participate in the mediation in good faith, and that they will share equally in
its costs. All offers, promises, conduct and statements, whether oral or
written, made in the course of the mediation by any of the parties, their
agents, employees, experts and attorneys, and by the mediator and any JAMS
employees, are confidential, privileged and inadmissible for any purpose,
including impeachment, in any litigation or other proceeding involving the
parties, provided that evidence that is otherwise admissible or discoverable
shall not be rendered inadmissible or non-discoverable as a result of its use in
the mediation. Either party may seek equitable relief prior to the mediation to
preserve the status quo pending the completion of that process.
10.13.2 Binding Arbitration. If the parties are unsuccessful at resolving the
dispute through mediation, the parties agree to binding arbitration administered
by JAMS pursuant to its Employment Arbitration Rules & Procedures, by a single
impartial arbitrator experienced in employment law selected as follows: if the
Company and Executive are unable to agree upon an impartial arbitrator within
ten days of a request for arbitration, the parties shall request a panel of
employment arbitrators from JAMS and alternatively strike names until a single
arbitrator remains. The arbitration shall take place through the JAMS Seattle,
WA office, and both Executive and the Company agree to submit to the
jurisdiction of the arbitrator selected in accordance with JAMS' rules and
procedures. Executive and the Company further agree that arbitration as provided
for in this section will be the exclusive and binding remedy for any such
dispute and will be used instead of any court action, which is hereby expressly
waived, except for any request by either party hereto for temporary or
preliminary injunctive relief pending arbitration in accordance with applicable
law, or an administrative claim with an administrative agency. The parties
further agree that the award of the arbitrator shall be final and binding on
both parties. The arbitrator shall have discretion to award monetary





--------------------------------------------------------------------------------




and other damages, or no damages, and to fashion such other relief as the
arbitrator deems appropriate. The Company will be responsible for paying any
filing fees and costs of the arbitration proceeding itself (for example,
arbitrators' fees, conference room, transcripts), but each party shall be
responsible for its own attorneys' fees. Judgment on the Award may be entered in
the Fourth Judicial District Court in and for the County of Ada, State of Idaho
or any other court having jurisdiction. THE COMPANY AND EXECUTIVE ACKNOWLEDGE
AND AGREE THAT BY AGREEING TO ARBITRATE, THEY ARE WAIVING ANY RIGHT TO BRING AN
ACTION AGAINST THE OTHER IN A COURT OF LAW, EITHER STATE OR FEDERAL, AND ARE
WAIVING THE RIGHT TO HAVE CLAIMS AND DAMAGES, IF ANY, DETERMINED BY A JURY.
10.13.3 Enforcement of Obligations to Mediate or Arbitrate and Mediated
Settlement or Arbitral Award. If any action at law or in equity is necessary to
enforce the terms of this Agreement requiring mediation and arbitration, or the
terms of any mediated settlement or arbitral award under this Agreement, the
prevailing party shall be entitled to reasonable attorneys' fees, costs, and
necessary disbursements in addition to any other relief to which that party may
be entitled. This provision shall be construed as applicable to the entire
contract.


[signatures on following page]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of August 1,
2010.
BUILDING MATERIALS HOLDING CORPORATION


/s/ Paul S. Street     
Paul S. Street




/s/ Peter C. Alexander                      
By: Peter C. Alexander
Chief Executive Officer







--------------------------------------------------------------------------------




EXHIBIT “A”


CORPORATE HEADQUARTERS ANNUAL CASH INCENTIVE PLAN 2010


1.
Purpose. The purpose of this Corporate Annual Cash Incentive Plan for 2010 (the
“Plan”) of Building Materials Holding Corporation, a Delaware corporation doing
business as BMC SELECT (the “Company”), is to advance the interests of the
Company and its stockholders by authorizing the grant and payment of annual cash
incentive awards based on the performance of the Company and achievement of
expense control targets in order to attract, retain, motivate and reward certain
employees of the Company and its subsidiaries and to increase the value of the
Company by aligning the interests of the employees participating hereunder with
those of the Company’s stockholders.



2.
Administration.



2.1
Authority of the Committee. Except as otherwise provided below, the Plan shall
be administered by the Committee. The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:



(i)
to select persons to whom an Award may be granted;



(ii)
to determine a participation Level for each Participant;



(iii)
to establish SGA goals pursuant to which Participants may be eligible for an SGA
Award;



(iv)
to determine whether SGA goals have been met;



(v)
to determine which Performance Target Level, if any, the Company has achieved
hereunder; and



(vi)
to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.



2.2
Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be final, conclusive and binding on all Participants
and the Company. If not specified in the Plan, the time at which the Committee
must or may make any determination shall be determined by the Committee.






--------------------------------------------------------------------------------





3.
Eligibility. Full-time employees of the Company and its subsidiaries who work
out of the Company’s Corporate Office are eligible to be Participants in the
Plan. In addition, a Participant must be an active employee of the Company on
December 31, 2010 and on the Award Payment Date in order to receive an Annual
Incentive Award. Full time employees of the Company and its subsidiaries who
work out of the Company’s Corporate Office and become employees after January 1,
2010 or who are on an approved leave-of-absence on December 31, 2010 or the
Award Payment Date, or who take an approved leave-of-absence during the Plan
year, may receive a pro rated Annual Incentive Award in the sole discretion of
the Committee.



4.
Specific Terms of Awards.



4.1
General. Awards may be granted on the terms and conditions set forth in this
Section 4. In addition, the Committee may impose on any Award or the exercise
thereof such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine.



4.2
Forfeiture. Termination of employment before the Award Payment Date shall result
in forfeiture of any Annual Incentive Award hereunder.



4.3
Performance Incentive Opportunity is Based on Company Financial Performance. The
Board has determined that if the Company meets certain financial performance
targets, then a Performance Incentive will be available to Participants under
the terms of the Plan. The Company’s Plan Year EBITDA performance will create a
Performance Incentive opportunity as follows:



(a)if the Company meets eighty-five percent (85%) of budgeted EBITDA but less
than one hundred percent (100%) of budgeted EBITDA, then the Threshold Level for
Performance Incentive shall have been achieved;


(b)if the Company meets one hundred percent (100%) of budgeted EBITDA but less
than break-even EBITDA, then the Budget Level for Performance Incentive shall
have been achieved; and


(c)
if the Company breaks even or has positive EBITDA, then the

Target Level for Performance Incentive shall have been achieved.


The Incentive Pool for each Performance Target Level under the Plan shall be
available as follows:


Incentive Pool


Performance Target Level


$400,000.00


Threshold Level


$800,000.00


Budget Level


$1,732,000.00


Target Level






--------------------------------------------------------------------------------





Incentive Pools will be allocated to Participants based on the Participant
Levels established below, which have been determined by the Committee based on
competitive market analysis and internal equity considerations. The Board has
determined that an Annual Incentive Award available to be paid to a Participant
shall be based upon Company’s achievement of its Performance Target Levels as
set forth herein and an individual Participant’s achievement of established
personal performance goals, with the potential Annual Incentive Award being
within the following ranges (as a percentage of Base Salary):


Participant Level
Threshold Level Payout
Budget Level Payout
Target Level Payout
Level 1
18.75%
37.5%
75%
Level 2
12.5%
25.0%
50%
Level 3
8.75%
17.5%
35%
Level 4
6.25%
12.5%
25%
Level 5
5.0%
10.0%
20%
Level 6
3.75%
7.5%
15%
Level 7
2.5%
5.0%
10%

In the event the Company’s performance exceeds the Target Level, the Board will
establish an additional discretionary incentive pool from which the Board may,
in its sole discretion, grant additional Awards to some or all Participants.
EBITDA in excess of Target from $1 to $5,000,000 will result in the Company’s
contribution of an additional 5% of EBITDA to a discretionary pool, EBITDA in
excess of Target from $500,000,001 to $10,000,000 will result in the Company’s
contribution of an additional 4% of EBITDA to a discretionary pool, and EBITDA
in excess of $10,000,001 will result in the Company’s contribution of an
additional 3.25% of EBITDA to a discretionary pool.


4.4
SGA Incentive Opportunity is Based on Achievement of Company Goals to Control
Expenses. The Board has determined that if the Company meets certain SGA
targets, then an SGA Incentive will be available to Participants, irrespective
of whether the Company has achieved any of its Performance Target Levels. The
aggregate pool of Incentive funds available for such distribution hereunder is

$200,000 and allocations of such awards shall be determined by the Committee in
its sole discretion based on its evaluation of each Participant’s contributions
to efforts to control SGA. Notwithstanding the foregoing, if the Company does
not meet the Threshold Level, no SGA Incentive shall be paid.


4.5
Determination of Award Qualification; Payment Date. No Awards shall be
authorized for distribution until the Board has determined the financial
position and condition of the Company warrants distribution hereunder.
Thereafter, final authorization by the Compensation Committee of the Board of
Directors and payment of the Performance Incentive (if any) and SGA Incentive
(if any) shall be made within the






--------------------------------------------------------------------------------




first quarter of calendar year 2011, and the Award Payment Date shall follow as
soon as practicable after such authorizations.



4.6
Method of Payment. Payment of an Award, or any part thereof, shall be made in
the form of a cash lump sum. Payment will also be made in the same format as the
Participant’s regular payroll, either direct deposit or live check.



4.7
Payments Subject to Taxes. Payments made pursuant to this Plan are subject to
all required federal, state and local withholding taxes.



4.8
409 Plan. It is the intent of the parties that the provisions of this Plan
conform to the requirements of Section 409A of the Code and any final Treasury
Regulations or other authoritative guidance issued thereunder, if such Code
section is applicable, and the Plan shall be so construed and interpreted. In
the event that the Company determines in good faith that any provision of this
Plan does not comply with Section 409A of the Code, the Company may amend this
Plan to the minimum extent necessary to cause the Plan to comply. In the event
that the Company determines in good faith that payment of an Award hereunder
would violate Section 409A of the Code, then such Award instead shall be paid on
the date Participant incurs a separation from service from the Company as
defined in Section 409A(a)(2)(A)(i) of the Code (or six months after such date
if Section 409A(a)(2)(B)(i) of the Code applies).



4.9
No Alienation, Assignment or Encumbrance of Payments. A Participant’s interest
hereunder may not be alienated, assigned or encumbered, except by will,
beneficiary designation, or the laws of descent and distribution, or as
otherwise approved by the Company in writing.



4.10
No Employment Contract; No Effect on Other Plans. This Plan shall not be deemed
to be a contract of employment between the Company and Participant. Nothing
contained herein shall give Participant the right to be retained in the employ
of the Company or shall interfere with the right of the Company to discharge
Participant at any time, with or without reason, for any reason or for no
reason. This Plan does not affect Participant’s right to participate in any
other plan or program sponsored by the Company, including without limitation,
any discretionary Incentive that a Participant may be eligible to receive from
time to time.



5.
Definitions. For purposes of this Plan, the following additional terms shall be
defined as set forth below:



5.1
“Annual Incentive Award” or “Award” means a cash award pursuant to the
provisions of the Plan, expressed as a percentage of a Participant’s Base Salary
during the Plan Year, and may be composed of a Performance Award and an SGA
Award.



5.2
“Award Payment Date” means the date on which Annual Incentive Awards are paid
hereunder, which date shall be as soon as practicable after December 31, 2010,
as further provided in Section 4 above.








--------------------------------------------------------------------------------





5.3
“Base Salary” means the annual base salary of a Participant at the beginning of
the Plan Year or at the time of hiring, if later.



5.4
“Board” means the Board of Directors of the Company as from time to time
constituted.



5.5
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include valid
regulations promulgated thereunder and successor provisions and regulations
thereto.



5.6
“Committee” means the Company’s CEO and VP of Human Resources.



5.7
“EBITDA” means earnings before income taxes, depreciation and amortization and
restructuring charges.



5.8
“Incentive Pool” means the aggregate amount of funding available for all Annual
Incentive Awards under the Plan for each Performance Target Level established by
the Plan, as specified in Section 4 above.



5.9
“Participant” means a person eligible to become a Participant in the Plan
pursuant to Section 3.



5.10
“Participant Grant” means the grant to the Participant authorized by the
Committee that sets forth the Participation Level of the Participant in the
Plan.



5.11
“Participation Level” means one of seven levels (1 through 7) at which a given
Participant is eligible, and which is determined by the Committee based on the
Participant’s position with the Company and Base Salary, as more particularly
specified in Section 4.3



5.12
“Performance Incentive” means that portion of the Annual Incentive Award
attributable to the Company’s achievement of certain Performance Target Levels
hereunder.



5.13
“Performance Target Levels” means any of the Threshold Level, Budget Level and
Target Level of the Company’s EBITDA performance for calendar year 2010, as more
specifically provided in Section 4.3 above.



5.14
“Performance Payout” means the range of Performance Incentive Award amounts
available to Participants at different Participation Levels, as specified in
Section 4.3 above:



5.15
“Plan” means this Building Materials Holding Corporation Corporate (HQ) Annual
Cash Incentive Plan 2010, as set forth in this instrument and as hereafter
amended from time to time.



5.16
“Plan Year” means calendar year 2010.








--------------------------------------------------------------------------------






5.17
“SGA Incentive” means that portion of the Annual Incentive Award attributable to
achievement of certain selling, general and administrative expense (“SGA”) goals
as may be hereafter established by the Committee, which will be paid from an
aggregate pool of $200,000 established by the Board.



6.
Miscellaneous.



6.1
Captions. The captions of this Plan are for convenience and reference only and
in no way define, describe, extend or limit the scope or intent of this Plan or
the intent of any provision hereof.



6.2
Severability. Any provision of this Plan which is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction and subject to
this paragraph, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Plan
invalid, illegal or unenforceable in any other jurisdiction.



6.3
Effective Date; Plan Termination. The Plan shall become effective as of the date
so provided by the Board, and shall continue in effect until terminated by the
Board.





[Approved by the Board on March     , 2010, effective as of January 1, 2010.]




AGREEMENT -18
080210 1045        